Wedemeyer, J.
Motion for an order vacating and setting aside the service of the summons and complaint upon the defendant Henry C. Maddux is granted. The accident occurred upon the grounds of the New York World’s Fair, Flushing, Long Island, on-June 18, 1939. It is, therefore, my opinion that the .automobile of the defendant Maddux (a non-resident of the State) was not being operated upon a public highway at the time of the occurrence complained of, but upon private grounds. Under such circumstances the service of the summons and complaint upon said defendant, pursuant to section 52 of the Vehicle and Traffic Law, was improper and ineffectual. This section has no application where an accident or collision in which a non-resident may be involved occurs whale operating a motor vehicle on private property.